UPON CONSIDERATION of the application of counsel for the applicant,
IT IS ORDERED that the mandate of the United States Court of Appeals for the Eighth Circuit, case No. 17-1346, is hereby recalled and stayed pending further order of the undersigned or of the Court. It is further ordered that a response to the application be filed on or before Thursday, August 16, 2018, by 4 p.m. The reply, if *5any, is to be filed by 4 p.m., Tuesday, August 21, 2018.
/s/ Neil M. Gorsuch
Associate Justice of the Supreme Court of the United States